DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 11/12/2021 has been entered. Claims 1-3, 6-7, 9-16, 22, 24-25 remain pending in the application. Claim 25 has been withdrawn from further consideration as detailed in the Non-final Office Action mailed 5/14/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7, 9-16, 22, and 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to claim 1,

Examiner notes claims 2-3, 6-7, and 9-10 are similarly rejected by virtue of their dependency on claim 1.
In regard to claim 11,
Line 6-7 recites “wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye”. There is not support in the original disclosure for this limitation. The bottom surface is disclosed as having a fixation device (an adhesive) directly coupled to the bottom surface. Therefore, when the bottom surface is coupled directly adjacent to an eye, the bottom surface would be obstructed by the fixation device since the bottom surface of the base is unable to directly contact the skin due to the presence of the fixation device. Appropriate correction is required. 
Examiner notes claims 12-16 are similarly rejected by virtue of their dependency on claim 11.
In regard to claim 22,
Line 5-6 recites “wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye”. There is not support in the original disclosure for this limitation. The bottom surface is disclosed as having a fixation device (an adhesive) directly coupled to the bottom surface. Therefore, when the bottom surface is coupled directly adjacent to an eye, the bottom surface would be obstructed by the fixation device since the bottom surface of the base is unable to directly contact the skin due to the presence of the fixation device. Appropriate correction is required. 
Examiner notes claim 24 is similarly rejected by virtue of its dependency on claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fillips (U.S. Patent no 4633863) further in view of Andino (U.S. PG publication 20120271240) further in view of Boyd (U.S. patent no 3834380) further in view of Bennett (U.S. PG publication 20070106222).
In regard to claim 1,
Fillips discloses an ophthalmic infusion support (see figure 1-5, item 10; Examiner notes the device of Fillips is construed as an ophthalmic infusion support since due to its size and structure it would be capable of use with the eye), comprising: 

a fixation device (adhesive on the bottom of item 28 as disclosed in column 7, line 38-39 and figure 1, item 34) directly coupled to the bottom surface of the base unit (see figure 3 item 28 and 34; column 7, line 38-44) to attach to a patient (column 7, line 38-44), the fixation device configured to affix an areal portion of the bottom surface to a surface of a patient (column 7, line 38-42), wherein the bottom surface is configured for unobstructed coupling (see figure 3 wherein once item 34 is removed item 18 is unobstructed and can be coupled to skin as shown in figure 5); 
a loop of infusion tube (see figure 5, item 40) having a section of a continuous tube diameter (see figure 5: wherein the tube 40 has a continuous tube diameter); and 
two infusion tube holding devices (figure 1 and 3, item 19 and 14) coupled to the top surface of the base unit (see figure 3: wherein both item 19 and item 14 are coupled to the top surface of the base unit), with one infusion tube holding device positioned at a different height normal to the bottom surface of the base unit than the other infusion tube holding device (see figure 3 which shows item 19 and item 14 positioned at different heights normal to the bottom surface of the base unit), wherein the two infusion tube holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the bottom surface (see position of tube 40 in figure 5), and with a supply end (end of tube in clip 19) and an outlet end (end of tube in shield 12) projecting downward (see position of tube 40 in figure 5; column 8, line 45-50; column 7, line 61-64), wherein the two infusion tube holding devices both are configured to hold different parts of the section of infusion tube at the continuous tube diameter (see figure 5; column 8, line 45-50; column 7, line 61-64).

Andino teaches a bottom surface (bottom of pad 110) is configured for coupling directly adjacent to an eye (Examiner notes “configured for coupling directly adjacent to an eye” is a functional limitation. The bottom surface of Andino is fully capable of achieving the intended function of coupling directly adjacent to an eye due to its size as supported by paragraph [0029]: The anchor pad 110, however, may be larger or smaller, and may be shaped for placement on a different area of the patient's body. The anchor pad 110 may be any size or shape that allows attachment of the anchor pad 110 to a patient's skin and that is configured to support at least the retainer 130. Therefore, Andino supports that the bottom surface may be sized small enough to attach to the skin on a face of a user which would enable the bottom surface to couple directly adjacent to an eye).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of item 18 of Fillips to include wherein the bottom surface is configured for coupling directly adjacent to an eye, as taught by Andino, which would therefore result in wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye, as item 18 of Fillips is unobstructed once item 34 is removed, and as modified would be configured for coupling directly adjacent to an eye for the purpose of enabling the device to be used with a desired part of the body (paragraph [0029] of Andino). 
Additionally it would have been an obvious matter of design choice to modify the size of the infusion support of Fillips to include wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye since the only difference between the prior art and what is claimed is a recitation that the infusion support is small enough to enable the bottom surface to be configured for coupling directly adjacent to an eye, and an infusion support that is small enough to enable the bottom 
Fillips in view of Andino is silent as to wherein the two infusion tube holding devices both are configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.
Boyd teaches an infusion tube holding device (figure 9 and 10, item 29) configured to apply a clamping force to the infusion tube (figure 10, item 33; column 3, line 54-column 4, line 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion tube holding device 19 of Fillips to be configured to apply a clamping force to the infusion tube, as taught by Boyd, for the purpose of ensuring the tube is held securely (column 4, line 1-4 of Boyd).
Fillips in view of Andino in view of Boyd fails to disclose wherein the two infusion tube holding devices both are configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.
Bennett teaches an infusion tube holding device (figure 1, item 70 and 68) configured to apply a clamping force to the infusion tube (paragraph [0014] and see claim 4 and 5 of Bennett).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 14 of Fillips to be configured to apply a clamping force to the infusion tube, as taught by Bennett, for the purpose of ensuring the tube is held securely (paragraph [0014] of Bennett). Examiner notes as modified by both Boyd and Bennett the two infusion tube holding devices both are therefore configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.

Fillips in view of Andino in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 1. Fillips further discloses wherein the fixation device includes adhesive (column 7, line 38-42 of Fillips).
In regard to claim 3,
Fillips in view of Andino in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 2. Fillips further discloses wherein the fixation device includes a peel off backing (figure 1, item 34 of Fillips) covering the adhesive (see figure 4 of Fillips wherein item 34 covers item 28 which has adhesive on the bottom).
In regard to claim 9,
Fillips in view of Andino in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 1. Fillips as modified by Andino as modified by Boyd as modified by Bennett further teaches wherein the infusion tube holding devices include at least one infusion tube holding device (item 14 of Fillips) integrally formed with the base unit (column 5, line 66-68 of Fillips).
In regard to claim 10,
Fillips in view of Andino in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 1.  Fillips as modified by Andino as modified by Boyd as modified by Bennett teaches wherein the infusion tube holding devices are formed from a resilient material (see column 4, line 1-4 of Boyd and see paragraph [0014] and claim 4 and 5 of Bennett).
In regard to claim 14,
Fillips in view of Andino teaches the ophthalmic infusion support of claim 11.
Fillips in view of Andino fails to disclose wherein the pair of infusion tube holding devices include resilient clips.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion tube holding device 19 of Fillips to be a resilient clip, as taught by Boyd, for the purpose of ensuring the tube is held securely (column 4, line 1-4 of Boyd).
Fillips in view of Andino in view of Boyd fails to disclose wherein the pair of infusion tube holding devices include resilient clips.
Bennett teaches an infusion tube holding device (figure 1, item 70 and 68) that is a resilient clip (paragraph [0014] and see claim 4 and 5 of Bennett).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 14 of Fillips to be a resilient clip, as taught by Bennett, for the purpose of ensuring the tube is held securely (paragraph [0014] of Bennett). Examiner notes as modified by both Boyd and Bennett the pair of infusion tube holding devices would therefore include resilient clips.	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fillips (U.S. Patent no 4633863) in view of Andino (U.S. PG publication 20120271240) in view of Boyd (U.S. patent no 3834380) in view of Bennett (U.S. PG publication 20070106222) further in view of Bracken (U.S. PG publication 20090137962).
In regard to claim 6,
Fillips in view of Andino in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 1.
Fillips in view of Andino in view of Boyd in view of Bennett fails to disclose wherein the bottom surface is curved to match a patient's face contour.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Fillips in view of Andino in view of Boyd in view of Bennett to include wherein the bottom surface is curved to match a patient's face contour, as taught by Bracken, for the purpose of providing an infusion support that is more stable and rocks less (paragraph [0097] of Bracken).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fillips (U.S. Patent no 4633863) in view of Andino (U.S. PG publication 20120271240) in view of Boyd (U.S. patent no 3834380) in view of Bennett (U.S. PG publication 20070106222) further in view of Hasbrouck (U.S. Patent no 3059645).
In regard to claim 7,
Fillips in view of Andino in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 1.
Fillips further discloses wherein one of the infusion tube holding devices includes an angled top surface projecting away from the patient (see figure 4, item 14 of Fillips).
 Fillips in view of Andino in view of Boyd in view of Bennett fails to disclose wherein the infusion tube holding devices include an angled top surface projecting away from the patient.
[AltContent: textbox (Angled top surface)][AltContent: arrow]
    PNG
    media_image1.png
    169
    356
    media_image1.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion tube holding device 19 of Fillips to include wherein the infusion tube holding device includes an angled top surface projecting away from the patient, as taught by Hasbrouck, for the purpose of enabling the tube to be secured at a proper/desired angle relative to the surface of skin (column 2, line 48-50 of Hasbrouck). Examiner notes as modified by Hasbrouck the infusion tube holding devices would therefore include an angled top surface projecting away from the patient.
Claims 11-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fillips (U.S. Patent no 4633863) further in view of Andino (U.S. PG publication 20120271240).
In regard to claim 11,
Fillips discloses an ophthalmic infusion support (see figure 1-5, item 10; Examiner notes the device of Fillips is construed as an ophthalmic infusion support since due to its size and structure it would be capable of use with the eye), comprising: 
a base unit (figure 1, item 18, 28 and 16) having a bottom surface (bottom surface of item 28 and bottom surface of item 18 form a bottom surface of the base unit which item 34 directly covers) and a top surface (top surface of item 18) substantially opposite the bottom surface (see figure 2 and 3); 
a fixation device (adhesive on the bottom of item 28 as disclosed in column 7, line 38-39 and figure 1, item 34) directly coupled to the bottom surface of the base unit (see figure 3 item 28 and 34; column 7, line 38-44) to attach to a patient (column 7, line 38-44), the fixation device configured to affix an areal portion of the bottom surface to a surface of a patient (column 7, line 38-44), wherein the bottom surface is configured for unobstructed coupling (see figure 3 wherein once item 34 is removed item 18 is unobstructed and can be coupled to skin as shown in figure 5); and 

Fillips is silent as to wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye.
Andino teaches a bottom surface (bottom of pad 110) is configured for coupling directly adjacent to an eye (Examiner notes “configured for coupling directly adjacent to an eye” is a functional limitation. The bottom surface of Andino is fully capable of achieving the intended function of coupling 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of item 18 of Fillips to include wherein the bottom surface is configured for coupling directly adjacent to an eye, as taught by Andino, which would therefore result in wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye, as item 18 of Fillips is unobstructed once item 34 is removed, and as modified would be configured for coupling directly adjacent to an eye for the purpose of enabling the device to be used with a desired part of the body (paragraph [0029] of Andino). 
Additionally it would have been an obvious matter of design choice to modify the size of the infusion support of Fillips to include wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye since the only difference between the prior art and what is claimed is a recitation that the infusion support is small enough to enable the bottom surface to be configured for coupling directly adjacent to an eye, and an infusion support that is small enough to enable the bottom surface to be configured for coupling directly adjacent to an eye would not perform differently than the prior art device. Therefore it would be an obvious modification to modify Fillips to include an infusion support with a bottom surface of the appropriate size to be configured for coupling directly adjacent to an eye.
In regard to claim 12,

In regard to claim 13,
Fillips in view of Andino teaches the ophthalmic infusion support of claim 12, wherein the fixation device includes a peel off backing (figure 1, item 34 of Fillips) covering the adhesive (see figure 4 of Fillips wherein item 34 covers item 28 which has adhesive on the bottom).
In regard to claim 15,
Fillips in view of Andino teaches the ophthalmic infusion support of claim 11, wherein the pair of infusion tube holding devices are integrally formed with the base unit (column 5, line 66-68 and column 8, line 50-53 of Fillips; see figure 4 and 5 of Fillips which show the pair of infusion tube holding devices integrally formed with the base unit).
In regard to claim 16,
Fillips in view of Andino teaches the ophthalmic infusion support of claim 13, wherein the pair of infusion tube holding devices are integrally formed with the base unit (column 5, line 66-68 of Fillips and column 8, line 50-53 of Fillips; see figure 4 and 5 of Fillips which show the pair of infusion tube holding devices integrally formed with the base unit).
Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Fillips (U.S. Patent no 4633863) further in view of Andino (U.S. PG publication 20120271240) further in view of Hasbrouck (U.S. Patent no 3059645) further in view of Boyd (U.S. patent no 3834380) further in view of Bennett (U.S. PG publication 20070106222).
In regard to claim 22,
Fillips discloses an ophthalmic infusion support (see figure 1-5, item 10; Examiner notes the device of Fillips is construed as an ophthalmic infusion support since due to its size and structure it would be capable of use with the eye), comprising: 

a fixation device (adhesive on the bottom of item 28 as disclosed in column 7, line 38-39 and figure 1, item 34) directly coupled to a bottom surface (bottom surface of item 28 and bottom surface of item 18 form a bottom surface of the base unit which item 34 directly covers) of the base unit (see figure 3 wherein item 28 and 34; column 7, line 38-44) to attach to a patient (column 7, line 38-44), the fixation device configured to affix a planar portion (item 28) of the bottom surface to a surface of a patient (see figure 3 and 4), wherein the bottom surface is configured for unobstructed coupling (see figure 3 wherein once item 34 is removed item 18 is unobstructed and can be coupled to skin as shown in figure 5);
a loop of infusion tube (see figure 5, item 40) having a section of a continuous tube diameter (see figure 5: wherein the tube 40 has a continuous tube diameter); and
two infusion tube holding devices (figure 1 and 3, item 19 and 14), wherein one infusion tube holding device (figure 4, item 14) is coupled to the base unit at an angle (see figure 3, item 14; column 5, line 48-50), with one infusion tube holding device positioned at a different height normal to the bottom surface of the base unit than the other infusion tube holding device (see figure 3 which shows item 19 and item 14 positioned at different heights normal to the bottom surface of the base unit), wherein the two infusion tube holding devices hold the loop of infusion tube with a long axis of the loop projecting upward at an angle from the bottom surface (see position of tube 40 in figure 5), and with a supply end (end of tube in clip 19) and an outlet end (end of tube in shield 12) projecting downward (see position of tube 40 in figure 5; column 8, line 45-50; column 7, line 61-64), wherein the two infusion tube holding devices both are configured to hold different parts of the section of infusion tube at the continuous tube diameter (see figure 5; column 8, line 45-50; column 7, line 61-64).
Fillips is silent as to wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye, two infusion tube holding devices coupled to the base unit at an angle and wherein 
Andino teaches a bottom surface (bottom of pad 110) is configured for coupling directly adjacent to an eye (Examiner notes “configured for coupling directly adjacent to an eye” is a functional limitation. The bottom surface of Andino is fully capable of achieving the intended function of coupling directly adjacent to an eye due to its size as supported by paragraph [0029]: The anchor pad 110, however, may be larger or smaller, and may be shaped for placement on a different area of the patient's body. The anchor pad 110 may be any size or shape that allows attachment of the anchor pad 110 to a patient's skin and that is configured to support at least the retainer 130. Therefore, Andino supports that the bottom surface may be sized small enough to attach to the skin on a face of a user which would enable the bottom surface to couple directly adjacent to an eye).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the size of item 18 of Fillips to include wherein the bottom surface is configured for coupling directly adjacent to an eye, as taught by Andino, which would therefore result in wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye, as item 18 of Fillips is unobstructed once item 34 is removed, and as modified would be configured for coupling directly adjacent to an eye for the purpose of enabling the device to be used with a desired part of the body (paragraph [0029] of Andino). 
Additionally it would have been an obvious matter of design choice to modify the size of the infusion support of Fillips to include wherein the bottom surface is configured for unobstructed coupling directly adjacent to an eye since the only difference between the prior art and what is claimed is a recitation that the infusion support is small enough to enable the bottom surface to be configured for coupling directly adjacent to an eye, and an infusion support that is small enough to enable the bottom surface to be configured for coupling directly adjacent to an eye would not perform differently than the 
[AltContent: textbox (Angled top surface)][AltContent: arrow]
    PNG
    media_image1.png
    169
    356
    media_image1.png
    Greyscale

Fillips in view of Andino is silent as to two infusion tube holding devices coupled to the base unit at an angle and wherein the two infusion tube holding devices both are configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.
Hasbrouck teaches an infusion tube holding device (figure 5, item 16) coupled to the base unit (figure 4, item 11) at an angle (see figure 4 and 5: wherein the infusion tube holding device is angled relative to the base unit).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion tube holding device 19 of Fillips to include wherein the infusion tube holding device is coupled to the base unit at an angle, as taught by Hasbrouck, for the purpose of enabling the tube to be secured at a proper/desired angle relative to the surface of skin (column 2, line 48-50 of Hasbrouck). Examiner notes as modified by Hasbrouck the two infusion tube holding devices are coupled to the base unit at an angle.
Fillips in view of Andino in view of Hasbrouck is silent as to wherein the two infusion tube holding devices both are configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the infusion tube holding device 19 of Fillips in view of Hasbrouck to be configured to apply a clamping force to the infusion tube, as taught by Boyd, for the purpose of ensuring the tube is held securely (column 4, line 1-4 of Boyd).
Fillips in view of Andino in view of Hasbrouck in view of Boyd fails to disclose wherein the two infusion tube holding devices both are configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.
Bennett teaches an infusion tube holding device (figure 1, item 70 and 68) configured to apply a clamping force to the infusion tube (paragraph [0014] and see claim 4 and 5 of Bennett).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify item 14 of Fillips to be configured to apply a clamping force to the infusion tube, as taught by Bennett, for the purpose of ensuring the tube is held securely (paragraph [0014] of Bennett). Examiner notes as modified by both Boyd and Bennett the two infusion tube holding devices both are therefore configured to apply a clamping force to different parts of the section of infusion tube at the continuous tube diameter.
In regard to claim 24,
Fillips in view of Andino in view of Hasbrouck in view of Boyd in view of Bennett teaches the ophthalmic infusion support of claim 22.
 Fillips in view of Andino in view of Hasbrouck as modified by Boyd in view of Bennett teaches wherein the ophthalmic infusion support is formed at least partially from a resilient material (see column 4, line 1-4 of Boyd).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-7, 9-16, 22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDRA LALONDE/               Examiner, Art Unit 3783         
/KEVIN C SIRMONS/               Supervisory Patent Examiner, Art Unit 3783